Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Anders (USPN 6,388,381).
As to claims 1 and 19, Anders discloses applicant’s claimed heaterless hollow cathode (at least Figs. 2, 7, 11), including: 
a cathode tube (52) having an inner cylindrical hollow space (72); and a thermionic emitter arranged in the inner cylindrical hollow space of the cathode tube, the thermionic emitter including: 
a first inner cylindrical hollow space (a smaller horizontal space in Fig. 2 located on left side around element 57) having a first diameter and defining an upstream inlet orifice of the thermionic emitter; and 
a second inner cylindrical hollow space (a larger horizontal space in Fig. 2 located on right side around element 65) having a second diameter and defining a downstream outlet orifice of the thermionic emitter; 
wherein the first diameter is smaller than the second diameter.
As to claim 19, the limitation “heaterless hollow cathode” is not given a patentable weight since it is not considered a part of the claimed thermionic emitter. The limitation of the heaterless hollow cathode is also considered a use limitation.

As to method claim 20, since Anders’s disclosed thermionic emitter includes all limitations/features, as mentioned above, Ander’s disclosed thermionic emitter would be able to reduce penetration of electric discharge upstream of a heaterless hollow cathode.
	As to claim 2, Anders discloses the first inner cylindrical hollow space having a first length along a longitudinal direction of the thermionic emitter, the second inner cylindrical hollow space having a second length along the longitudinal direction, and the first length being smaller than the second length.
	As to claim 10, Anders disclose the hollow cathode further including a transition inner hollow space (between the first and second cylindrical hollow spaces), as claimed by applicant.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anders, as applied to claim 1.
As to claims 3-5, 6-8, 9, although Anders does not disclose different ratios between the second and first diameters, the first and second lengths and an outer diameter of the thermionic emitter, as claimed by applicant, it would have been obvious to one of ordinary skill in the art to select suitable dimensions of the first and second diameters, since it has been held that where general conditions of the claim are discovered in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 18, although Anders does not disclose an electric propulsion device including the earlier mentioned heaterless hollow cathode, the use of the heaterless hollow cathode within the electric propulsion is already known to those skilled in the art.
In light of this, it would have been obvious to one of ordinary skill in the art to use Ander’s disclosed heaterless hollow cathode within an electric propulsion.

Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 11-17, prior art of the record does not disclose applicant’s claimed heaterless how cathode of claim 11, which includes all limitations of base claims 1 and 10, wherein a diameter at an upstream end of the transition inner hollow space is equal to the first diameter, and a diameter at a downstream end of the transition inner hollow space is equal to the second diameter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 






/ASHOK PATEL/Primary Examiner, Art Unit 2879